PER CURIAM
Defendant appeals his conviction for murder, ORS 163.115. He first contends that there was insufficient evidence presented to sustain the conviction. Defendant did not raise the issue at trial, and we decline to address it.
He next contends that the sentences imposed were excessive and constituted cruel and unusual punishment. We conclude that, under all the circumstances, they were not.
The state concedes in its brief and defendant agrees in a supplemental memorandum, that the discretionary minimum sentence imposed pursuant to ORS 163.115(3)(b) and (c) was unlawful. That statute was not in effect at the time of the homicide.
Judgment modified to delete 25-year minimum sentence for murder; otherwise affirmed.